Wade, J.
1. Where an offer to buy is not accepted in the terms thereof, and the party making it does not agree to a change of the terms by the party to whom it is made, no complete contract results from the offer. To constitute a contract, the offer must be accepted unequivocally and without variance of any sort. Robinson v. Weller, 81 Ga. 704 (8 S. E. 447) ; Gray v. Lynn, 139 Ga. 294 (77 S. E. 156).
2. The case under consideration is controlled in principle by Gray v. Lynn, supra; and the judge of the superior court did not err in rendering final judgment in behalf of the defendant in error, since it appears from the record that the verdict in her favor was demanded as a matter, of law. In this case, as in that last cited, it appears that mutual assent to the forfeiture of the $25 deposited with the agents as a part of the purchase-money was lacking. There was a variance between the offer and the acceptance, and an absence of mutual assent of the parties as to the terms of the agreement. See also Wiggins v. Lynn, 139 Ga. 297 (77 S. E. 157); Larned v. Wentworth, 114 Ga. 208, 222 (39 S. E. 855); Phinizy v. Bush, 129 Ga. 479 (59 S. E. 259); Arnett v. Tuller, 134 Ga. 609 (68 S. E. 330) ; Van Winkle v. Harris, 137 Ga. 43 (72 S. E. 424).

Judgment affirmed.


Roan, J., absent.